DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 19 April 2021. Claims 1 - 20 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 14 of claim 1 recites, in part, “provide the pixel data encoded with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --provide the rendered pixel data encoded with the first transfer function-- in order to maintain consistency with line 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 1 - 2 of claim 6 recite, in part, “wherein encoding the pixel data with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --wherein encoding the rendered pixel data with the first transfer function-- in order to maintain consistency with line 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 2 of claim 7 recites, in part, “an indication that the pixel data has been encoded” which appears to  rendered pixel data has been encoded-- in order to maintain consistency with line 6 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 10 of claim 8 recites, in part, “providing the pixel data encoded with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --providing the rendered pixel data encoded with the first transfer function-- in order to maintain consistency with line 2 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 1 - 2 of claim 13 recite, in part, “wherein encoding the pixel data with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --wherein encoding the rendered pixel data with the first transfer function-- in order to maintain consistency with line 2 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 2 of claim 14 recites, in part, “an indication that the pixel data has been encoded” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --an indication that the rendered. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Line 13 of claim 15 recites, in part, “provide the pixel data encoded with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --provide the rendered pixel data encoded with the first transfer function-- in order to maintain consistency with line 5 of claim 15 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 1 - 2 of claim 20 recite, in part, “wherein encoding the pixel data with the first transfer function” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --wherein encoding the rendered pixel data with the first transfer function-- in order to maintain consistency with line 5 of claim 15 and to improve the clarity and precision of the claim. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
On pages 6 - 11 of the remarks the Applicant’s Representative argues that Miller et al. in view of Atkins et al. fails to disclose or suggest “identify[ing] a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data, wherein the first transfer function matches the effective luminance ranges of the target display”. The Applicant’s Representative argues that the reference gray scale display function (GSDF) of Miller et al. “is not equivalent to the claim 1 features ‘a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data, 
The Examiner respectfully disagrees. 

However, the Examiner asserts that Miller et al. fail to disclose explicitly identifying a first transfer function of a plurality of available transfer functions. Pertaining to analogous art, Atkins et al. disclose identifying a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data, wherein the first transfer function matches the effective luminance range of the target display, see at least figures 1, 3 & 4, page 1 paragraphs 0003 - 0006, page 1 paragraph 0014 - page 2 paragraph 0017, page 2 paragraphs 0021 - 0022 and 0024 - 0027, page 3 paragraphs 0033 and 0036 - 0044 and page 4 paragraphs 0049 - 0050 and 0053 - 0058 of Atkins et al. wherein they disclose that “the terms ‘display management’ or ‘display mapping’ denote the processing (e.g., tone and gamut mapping) required to map an input video signal of a first dynamic range (e.g., 1000 nits) to a display of a second dynamic range (e.g., 500 nits)”, that “input (102) is mapped from one color grade and dynamic range to a target dynamic range suitable for a target family of displays”, that a “target display (120) may have a different EOTF than the source display. A receiver needs to account for the EOTF differences between the source and target displays to accurate display the input image. Display management (115) is the process that maps the input image into the target display (120) by taking into account the two EOTFs as well as the fact that the source and target displays may have different capabilities”, that “given an input in a first color representation (say, in the IPT color space using ST 2084, or IPT-

On pages 11 - 12 the Applicant’s Representative argues that Miller et al. in view of Atkins et al. fails to disclose or suggest “encod[ing] the rendered pixel data with the first transfer function; and provid[ing] the pixel data encoded with the first transfer function to the display controller to be driven to the target display”. The Applicant’s Representative argues that Miller et al. in view of Atkins et al. fails to disclose or suggest the aforementioned disputed claim limitation(s) at least because “the cited art fails to disclose or suggest ‘identify a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data.’” Furthermore, the Applicant’s Representative argues that the recited first transfer function of claim 1 is used to encode the rendered pixel data which is generated by a video source whereas Miller et al. disclose that their reference GSDF receives raw or other high bit-depth image(s) and generates reference encoded image data, which “is not equivalent to the recited sic] data”, thus the Applicant’s Representative argues that the display-specific GSDF of Miller et al. “does not receive the ‘raw or other high bit-depth image(s) 530’ and does not ‘encode the rendered pixel data,’ which is ‘generated by a video source.’” 
The Examiner respectfully disagrees. 
Initially, the Examiner asserts that, as shown herein above in section 11a of the instant Office Action, Miller et al. in view of Atkins et al. disclose “identify[ing] a first transfer function of a plurality of available transfer functions, each configured to encode the rendered pixel data”. Furthermore, the Examiner asserts that, as shown herein in section 11a of the instant Office Action, Miller et al. disclose, in one embodiment, that a display device is designed and/or implemented to support the reference GSDF and thus, in such an embodiment, the Examiner asserts that the reference GSDF, first transfer function, encodes rendered pixel data generated by a video source, see section 11a of the instant Office Action included herein above. Furthermore, the Examiner asserts that Miller et al. also disclose that image data encoded by a reference GSDF may be decoded, i.e., transformed back into rendered pixel data, and reformatted by a device-specific GSDF, encoded by a first transfer function, see section 11a of the instant Office Action included herein above. Moreover, the Examiner asserts that, at least, Miller et al. disclose “encod[ing] the rendered pixel data with the first transfer function; and provid[ing] the pixel data encoded with the first transfer . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2017/0263211 A1 in view of Atkins et al. U.S. Publication No. 2017/0124983 A1.

-	With regards to claims 1, 8 and 15, Miller et al. disclose a system, method and processor (Miller et al., Abstract, Figs. 5 - 7 & 9, Pg. 2 ¶ 0018, Pg. 3 ¶ 0050, Pg. 9 ¶ 0112, Pg. 14 ¶ 0166, Pg. 15 ¶ 0193 - Pg. 16 ¶ 0199) comprising: a memory; (Miller et al., Fig. 9, Pg. 15 ¶ 0194, Pg. 16 ¶ 0196 - 0197 and 0199 - 0202, Pg. 17 ¶ 0206) a display controller; (Miller et al., Figs. 5, 7 & 9, Pg. 9 ¶ 0112, 0117 and 0119 - 0120, Pg. 11 ¶ 0129 - 0132 and 0137 - 0138, Pg. 13 ¶ 0162, Pg. 14 ¶ 0165 - 0166, Pg. 15 ¶ 0185, 0189 and 0193 - 0194, Pg. 17 ¶ 0206) a processor coupled to the memory and the display controller, (Miller et al., Figs. 5 & 9, Pg. 9 ¶ 0112, Pg. 10 ¶ 0127 - Pg. 11 ¶ 0130, Pg. 11 ¶ 0137 - 0138, Pg. 15 ¶ 0193 - Pg. 16 ¶ 0202, Pg. 17 ¶ 0206) and a plurality of compute units; (Miller et al., Figs. 5, 6 & 9, Pg. 9 ¶ 0112, Pg. 14 ¶ 0166, Pg. 15 ¶ 0180 and 0193 - 0194, Pg. 16 ¶ 0199) wherein the processor is configured to: detect a request to encode rendered pixel data generated by a video source to be displayed; (Miller et al., Figs. 5 - 8B, Pg. 3 ¶ 0046, Pg. 9 ¶ 0112 - 0115, Pg. 9 ¶ 0119 - Pg. 10 ¶ 0121, Pg. 10 ¶ 0123 - 0128, Pg. 11 ¶0130 - 0133 and 0137 - 0138, Pg. 13 ¶ 0153, Pg. 13 ¶ 0160 - Pg. 14 ¶ 0167, Pg. 15 ¶ 0180 - 0189 [“The reference GSDF may be used to encode image data, for example, captured or generated by HDR cameras” and “In some embodiments, a display device (not shown) may be designed and/or implemented to support the reference GSDF. High-precision HDR image rendering may be provided if the display device supports each and every gray level in the reference GSDF. The display device may render images at details at a finer level than, or at the same level as, what human vision may possibly detect”]) determine an effective luminance range of a target display; of a plurality of available transfer functions. Pertaining to analogous art, Atkins et al. disclose detect a request to encode rendered pixel data generated by a video source to be displayed; (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 2 ¶ 0017 - 0018, 0021 - 0025 and 0029, Pg. 3 ¶ 0038 - 0044) determining an effective luminance range of a target display; (Atkins et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021, 0024 - 0027 and 0029 - 0032, Pg. 3 ¶ 0039 - 0044) identifying a first transfer function of a plurality of available transfer functions, (Atkins et al., Abstract, Figs. 3 & 4, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024, Pg. 3 ¶ 0038 - 0044) each configured to encode the rendered pixel data, (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021 - 0025, Pg. 3 ¶ 0033 - 0034 and 0036 - 0044, Pg. 4 ¶ 0049 

-	With regards to claims 2, 9 and 16, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function is a modified version of a second transfer function. (Miller et al., Pg. 2 ¶ 0042 - Pg. 3 ¶ 0043, Pg. 3 ¶ 0048, Pg. 3 ¶ 0052 - Pg. 3 ¶ 0061, Pg. 6 ¶ 0090 - 0091, Pg. 7 ¶ 0098 - 0102, Pg. 8 ¶ 0108 - scaled version of a second transfer function. Pertaining to analogous art, Atkins et al. disclose wherein the first transfer function is a scaled version of a second transfer function. (Atkins et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0019, Pg. 3 ¶ 0038 - 0044) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Miller et al. in view of Atkins et al. with additional teachings of Atkins et al. This modification would have been prompted in order to enhance the combined base device of Miller et al. in view of Atkins et al. with the well-known technique Atkins et al. applied to a comparable device. Utilizing transfer function that is a scaled version of a second transfer function to encode pixel data for output on a display, as taught by Atkins et al., would enhance the combined base device by allowing for it to rapidly and efficiently calculate potential transfer functions for use with displaying pixel data at a plurality of differing effective luminance ranges since the potential transfer functions may be derived by scaling transfer functions that were derived in a more computationally complex manner thereby improving the speed at which the combined base device can encode images for output on displays with any of a large variety of potential effective luminance ranges. Furthermore, this modification would have been prompted by the teachings and suggestions of Miller et al. that their transfer functions may be derived from contrast sensitivity functions (CSF) selected from a family of CSFs, that a CSF may be modeled as 

-	With regards to claims 3, 10 and 17, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 2, 9 and 16, respectively, wherein the second transfer function maps a subset of code words to luminance values outside of the effective luminance range of the target display. (Miller et al., Pg. 2 ¶ 0042, Pg. 3 ¶ 0048, Pg. 5 ¶ 0079 and 0082, Pg. 6 ¶ 0090 - 0091, Pg. 7 ¶ 0098 and 0101, Pg. 9 ¶ 0115 - 0117, Pg. 11 ¶ 0130 - 0136, Pg. 15 ¶ 0185 - 0188 [“The GSDF refers to a set of reference digital code values (or reference code words), a set of reference gray levels (or reference luminance values), and a mapping between the two sets”, “Image data encoded based on the reference GSDF (or reference encoded image data) may be used to support a wide variety of less capable displays that may not fully support all reference luminance values in the reference GSDF. Because the reference encoded image data comprises all the perceptual details in the supported luminance range 2 with digital code values represented as 12-bit integer value” and “a display device A (512-A) may be designed and/or implemented to support a device-specific GSDF A (514-A) of a visible dynamic range (VDR) display. GSDF A (514-A) may be based on a bit depth of 12 bits (a 12 bit code space) for device-specific digital code values, a 10,000:1 contrast ratio (CR), and a >P3 gamut. GSDF A (514-A) may support gray levels within a first sub-range (e.g., 0 to 5,000 cd/m2) in the entire range of the reference GSDF (504).”]) In addition, analogous art Atkins et al. disclose wherein the second transfer function maps a subset of code words to luminance values outside of the effective luminance range of the target display. (Atkins et al., Abstract, Pg. 1 ¶ 0006 and 0016, Pg. 2 ¶ 0024 - 0025 and 0032, Pg. 3 ¶ 0039 - 0044) 

-	With regards to claims 4, 11 and 18, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function: maps a minimum code word to a minimum luminance output that can be displayed by the target display; (Miller et al., Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0120, Pg. 11 ¶ 0130 - 0137, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) maps a maximum code word to a maximum luminance output 

-	With regards to claim 5, 12 and 19, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the processor is configured to receive an indication of the effective luminance range of the target display. (Miller et al., Figs. 5 - 7, Pg. 11 ¶ 

-	With regards to claims 6, 13 and 20, Miller et al. in view of Atkins et al. disclose the system and method as recited in claims 1, 8 and 15, respectively, wherein encoding the pixel data with the first transfer function results in an entire range of code words being mapped to luminance values that the target display is able to generate. (Miller et al., Pg. 9 ¶ 0119 - 0120, Pg. 11 ¶ 0130 - Pg. 12 ¶ 0139, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) 

-	With regards to claims 7 and 14, Miller et al. in view of Atkins et al. disclose the system, method and processor as recited in claims 1 and 8,  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b.	Knibbeler et al. U.S. Publication No. 2014/0210847 A1; which is directed towards an image processing apparatus that applies a dynamic range transform to an encoded image in response to a target display reference so as to generate an output image that is suitable for display on a target display device. 
c.	Sato et al. U.S. Publication No. 2017/0287120 A1; which is directed towards a display apparatus and method that corrects the dynamic range of an image so that the image may be displayed with favorable brightness on a display. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/ERIC RUSH/Primary Examiner, Art Unit 2667